    Case 3:18-cv-01543-CAB-MDD Document 34-1 Filed 10/21/19 PageID.547 Page 1 of 19




          1     Michael L. Kirby, Esq. (SBN 50895)
                     mike@kiroyandkirby law. com
          2     KIRBY &hlRBYLLP
                501 West Broadway, Suite 1720
          3     San Diego, California 92101
                Telephone: 619.487.1500
          4     Facsimile: 619.501.5733

          5     Attorney for Defendants
          6
          7
          8                         UNITED STATES DISTRICT COURT
          9                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
        1O      ANTICANCER, INC.,                    Case No.: 18-cv-1543-CAB-MDD
        11                 Plaintiff,                MEMORANDUM OF POINTS AND
                                                     AUTHORITIES IN SUPPORT OF
        12           V.                              DEFENDANTS' MOTION FOR
                                                     SUMMARY JUDGMENT
        13      PDOX, INC., dba CERTIS
                ONCOLOGY SOLUTIONS, PETER
        14      ELLMAN, and DOES 1 to 10,            Hearing Date: November 25, 2019
        15                 Defendants.               PER CHAMBERS RULES, NO
                                                     ORAL ARGUMENT UNLESS
        16                                           SEPARATELY ORDERED BY THE
                                                     COURT
        17
                                                     Judge:        Hon. Cathy Ann Bencivengo
        18                                           Dept.:        4C
                                                     Magistrate:   Mitchell D. Dembin
        19                                           Dept.:        11th Floor

       20
       21
       22
       23
       24
       25
       26
       27
       28
                                                        1
{K&K02149937)
                                                                      Case No. 18-cv-1543-CAB-MDD
     Case 3:18-cv-01543-CAB-MDD Document 34-1 Filed 10/21/19 PageID.548 Page 2 of 19




          1                                             TABLE OF CONTENTS
         2
         3      I.     INTRODUCTION ............................................................................................. 5
         4      II.    STATEMENT OF FACTS ................................................................................ 6
         5      III.   LEGAL STANDARD ........................................................................................ 9
         6      IV.    ARGUMENT ................................................................................................... 10
         7             A.       Certis Had an Implied License to Use AntiCancer's Trademarks ........ 10
          8            B.       Certis's License to Use AntiCancer's Trademarks Was Not
                                Revoked Until AntiCancer Filed its First Amended Complaint ........... 12
         9
                       C.       AntiCancer Failed to Maintain Control Over its Trademarks, and
       10                       is Therefore Estopped from Asserting Infringement. ............................ 13
       11              D.       Evep if Certis ,mproperly Used AntiCancer's Trademarks,
                                Ant1Cancer's Claims Fail Because It Cannot Show Any Actual
       12                       Damages ................................................................................................ 14
       13                       1.       Defendant Has No Revenue or Profits ........................................ 15
        14                      2.       Plaintiff Suffered No Actual Damages ....................................... 17
        15             E.       Injunctive Relief is Inappropriate Because Certis Has Always
                                Acted in Good Faith and Has Discontinued Use of AntiCancer's
        16                      Trademarl(s ............................................................................................ 18
        17      V.     CONCLUSION ................................................................................................. 19
        18
        19
       20
       21
       22
       23
       24
       25
       26
       27
       28
                                                                                  2
{K&K02!49937}
                                                                                                      Case No. 18-cv-1543-CAB-MDD
    Case 3:18-cv-01543-CAB-MDD Document 34-1 Filed 10/21/19 PageID.549 Page 3 of 19




          1
                                                     TABLE OF AUTHORITIES
          2
          3                                                                                                                Page(s)

         4      Cases

          5     Brookfield Commc 'ns, Inc. v. W. Coast Entm 't Corp.,
                   174 F.3d 1036 (9th Cir. 1999) .............................................................................. 10
          6
          7     Celotex Corp. v. Catrett,
                   477 U.S. 317 (1986) ................................................................................. 10, 13, 17
          8
                Consolidated Theatres, Inc. v. Theatrical Stage Emp. Union, Local 16,
          9
                  69 Cal. 2d 713 (1968) ........................................................................................... 12
        10
                De Forest Radio Telephone Co. v. United States,
        11         273 U.S. 236 (1927) ................................................................................. 10, 11, 12
        12
                Dep 't ofParks and Recreation for State of Cal. v. Bazaar Del Mundo
        13        Inc.,
                  448 F.3d 1118 (9th Cir. 2006) .............................................................................. 10
        14
        15      Evergreen Safety Council v. RSA Network, Inc.,
                   697 F.3d 1221 (9th Cir. 2012) ....................................................................... .15, 16
        16
        17
                Fifty-Six Hope Road Music, Ltd. v. A. VE.LA., Inc.,
                    778 F.3d 1059 (9th Cir. 2015) ........................................................................ 15, 16
        18
                FreecycleSunnyvale v. Freecycle Network,
        19         626 F.3d 509 (9th Cir. 2010) .......................................................................... 13, 14
       20
                Herb Reed Enterprises, LLC v. Florida Entm 't Mgmt., Inc.,
       21          736 F.3d 1239 (9th Cir. 2013) .............................................................................. 18
       22       Lindy Pen Co. v. BIC Pen Corp.,
       23          982 F. 2d 1400 (9th Cir. 1993) (superseded by statute on other
                   grounds SunEarth, Inc. v. Sun Earth Solar Power Co., Ltd. 839 F.3d
       24          1179, 1180 (9th Cir. 2016) (per curiam)) ....................................................... 14, 17
       25
                Miller v. Glenn Miller Prods.,
       26          318 F. Supp. 2d 923 (C.D. Cal. 2004) ............................................................ 13, 14
       27
                Pogrebnoy v. Russian Newspaper Distribution, Inc.,
       28         209 F. Supp. 1061 (C.D. Cal. 2017) ............................................................... 11, 12
                                                                 3
{K&K02149937}
                                                                                                   Case No. 18-cv-1543-CAB-MDD
    Case 3:18-cv-01543-CAB-MDD Document 34-1 Filed 10/21/19 PageID.550 Page 4 of 19




         ·1     Pam Wonderful LLC v. Hubbard,
                    77 5 F .3 d 1118 (9th Cir. 2014) .............................................................................. 18
          2
         3      Ricci v. DeStefano,                   .
                    557 U.S. 557 (2009) .............................................................................................. 10
         4
                Stone Creek, Inc. v. Omnia Italian Design, Inc.,
          5
                    875 F.3d 42643 (9th Cir. 2017) ............................................................................ 15
          6
                Toyota Motor Sales, US.A., Inc. v. Tabari,
          7         610 F.3d 1171 (9th Cir. 2010) ................................ ;............................................. 18
          8
                Trace Minerals Research, L. C. v. Mineral Resources Intern., Inc.,
         9          505 F. Supp. 2d 1233 (D. Utah 2007) ................................................................... 12
        10      Volkswagenwerk Aktiengesellschaft v. Church,
        11          411 F.2d 350 (9th Cir. 1969) ................................................................................ 18

        12      Winter v. Natural Resources Defense Council,
                    555 U.S. 7 (2008) .................................................................................................. 18
        13
        14      Statutes

        15      15U.S.C.§ 1114 ........................................................................................................ 10
        16      15 U.S.C. §§ 1114(1)(a), 1125(a)(l)(A) .................................................................... 10
        17
                15 U.S.C. § 1117(a) ...................................... ·........................................................ 14, 15
        18
                Cal. Civil Code § 1621 ............................................................................................... 10
        19
       20       Fed. R. Civ. P. 56(a) ........................................................................................... 5, 9, 10

       21
       22
       23
       24
       25
       26
       27
       28
                                                                                    4
{K&K02149937}
                                                                                                       Case No. 18-cv-1543-CAB-MDD
    Case 3:18-cv-01543-CAB-MDD Document 34-1 Filed 10/21/19 PageID.551 Page 5 of 19




          1
                      Defendant Certis Oncology Solutions, Inc., a Delaware corporation sued
          2
                herein as PDOX, Inc., dba Certis Oncology Solutions (herein "Certis"), submits the
          3
                following Memorandum of Points and Authorities in Support of its Motion for
          4
                Summary Judgment pursuant to Fed. R. Civ. P. 56(a).
          5
                                               I.   INTRODUCTION
          6
                      Plaintiff AntiCancer, Inc. ("AntiCancer") filed its original Complaint in this
          7
                case alleging trademark infringement of the term "PDOX" against Defendant
          8
                PDOX, Inc. dba Certis Oncology Solutions ("Certis") and alleging state law claims
          9
                of conversion, fraud, breach of contract, unjust enrichment, and quantum meruit
        10
                against Certis and Defendant Peter Ellman ("Ellman"). [Dkt. # 1]. Upon
        11
                Defendants' motion, the Court dismissed the Complaint, finding that, on the face of
        12
                the Complaint, Certis had an implied license to use the PDOX name and trademark.
        13
                [Dkt. # 31 at 1]. In response, Anti Cancer thereafter attempted to stay in federal
        14
                court by filing its First Amended Complaint ("FAC") on November 4, 2018 alleging
        15
                two new purported trademark violations and the same state law claims. [F AC, Dkt.
        16
                # 16]. Several months after Anti Cancer also later filed a motion for reconsideration·
        17
                of the dismissal of its first alleged trademark claim. [Dkt. # 28]. The Court denied
        18
                AntiCancer's motion for reconsideration. [Dkt. # 31].
        19
                      In addition, the Court previously declined to exercise supplemental
       20
                jurisdiction over Anti Cancer's alleged state law claims, effectively dismissing
       21
                Defendant Peter Ellman. [Dkt. # 21]. Those state law claims are now the subject of
       22
                a lawsuit filed by AntiCancer in San Diego Superior Court, Case No. 37-2019-
       23
                00011336. Remaining in this action are only two alleged trademark infringement
       24
                claims by Anti Cancer against Certis. Both claims lack merit as a matter of law, both
       25
                on substantive grounds and because AntiCancer has no damages and cannot show
       26
                any basis for injunctive relief.
       27
                      The two remaining claims regard the use of the trademarked phrases "HDRA"
       28
                                                                5
(K&K02149937}
                                                                              Case No. 18-cv-1543-CAB-MDD
     Case 3:18-cv-01543-CAB-MDD Document 34-1 Filed 10/21/19 PageID.552 Page 6 of 19




          1      and "AngioMouse," (the "Trademarks") both registered trademarks belonging to
          2      AntiCancer. While these Trademarks did at one point appear on Certis' website,
          3      Certis is entitled to summary judgment on both of these trademark claims because
          4      (i) any reasonable juror would find that Certis previously had the phrases "HDRA"
          5      and "AngioMouse" on its website with AntiCancer's permission; (ii) AntiCancer
          6      gave Certis a "naked license" with no provision maintaining AntiCancer's control
          7      over the Trademarks, and thus is estopped from asserting infringement; (iii) even if
          8      Certis improperly used the Trademarks, any reasonable juror would have to find that
          9      AntiCancer is not entitled to compensation for Certis's use because Certis has never
        10       received one dollar of revenue directly or indirectly from those Trademarks; and (iv)
        11       injunctive relief is inappropriate because Certis has always acted in good faith and
        12       has discontinued any reference to the two trademarked phrases.
        13                                 II.   STATEMENT OF FACTS
        14             In January of 2016, PDOX LLC was formed with the involvement of
        15       AntiCancer and its CEO, Dr. Robert Hoffman ("Dr. Hoffman"). Defendant PDOX,
        16       Inc. (now Certis) was later formed with Ellman as its CEO. AntiCancer received
        17       40% of the PDOX shares, which were anticipated to be subject to later dilution as
        18       the enterprise was further funded by investors. Effective January 24, 2017, Plaintiff
        19       and Defendant Certis entered a Licensing Agreement and a Services Agreement. In
        20       the Services Agreement, AntiCancer agreed that it would use the Patient Derived
        21       Orthotopic Xenograft ("PDOX") method to perform testing and create a tumor bank
        22       of patients' tumors owned by Certis. [Dkt. # 10-3 at 31] Anti Cancer also agreed
        23       that all "Deliverables," including "all materials, data, work product, results, reports
        24       and any other information generated or derived by AntiCancer in connection with
        25       [its] performance" "shall be deemed 'works for hire' and shall be the sole and
        26       exclusive property" ofCertis. [Dkt. # 10-3 at 27, §§ 6.1, 6.2].
        27             On March 13, 2018, Certis sent AntiCancer a letter notifying it that Certis was
        28       terminating the Licensing Agreement and the Services Agreement based on
                                                                  6
{K&Ko2149 931J                                                                  Case No. 18-cv-1543-CAB-MDD
    Case 3:18-cv-01543-CAB-MDD Document 34-1 Filed 10/21/19 PageID.553 Page 7 of 19




          1     Anti Cancer's material breaches of those contracts. [Exhibit 1 to the Declaration of
         2      Michael L. Kirby ("Kirby Deel.") filed herewith]. As stated in that letter,
         3      Anticancer "breached the Agreement by failing to provide the Services 'in
         4      accordance with the applicable laws' and by failing to maintain the Premises in a
         5      'reasonably professional' manner" as required by the contract. In addition,
         6      AntiCancer violated the Agreement by denying Certis access to Deliverables and
         7      failing to inform Certis of its inability to pay its material obligations.
         8            At the time Certis terminated the agreements, AntiCancer's laboratory had
         9      numerous safety hazards and OSHA violations, and Anti Cancer was unable to pay
       10       basic expenses such as rent and payroll. Indeed, Certis had advanced funds to
       11       AntiCancer several times before terminating the agreements. Although the
       12       Licensing Agreement and the Services Agreement have terminated, AntiCancer still
       13       remains Certis's largest single shareholder. [Ellman Deel., ~2].
       14             In approximately June 2016, Certis hired a marketing and communications
       15       strategistEvan Birkhead ("Birkhead") to, among other things, create promotional
        16      materials, including a website, as he has testified in his deposition. [Exhibit 2 to
        17      Kirby Deel. at 12:11-24], which he created using the WordPress content
        18      management system. Birkhead billed Certis monthly, working about 32 hours per
        19      month. [Id., Exhibit 2, at 41:25-42:6]. While operating under its agreements with
       20       /AntiCancer, Certis's website featured the use of the terms "AngioMouse" and
       21       "HDRA", both of which are trademarks registered to AntiCancer. Dr. Hoffman,
       22       CEO of AntiCancer, personally approved the use of those Trademarks on Certis's
       23       website. [Exhibit 3 to Kirby Deel. at 88:15-19]. Importantly, Certis never had any
       24       inquiries or sales related to the AngioMouse or HDRA products. [Declaration of
       25       Peter Ellman ("Ellman Deel."),~ 3, filed herewith].
       26              On March 27, 2018, Certis migrated its website from AntiCancerPDOX.com
       27       to CertisOncology.com. [Ellman Deel.,~ 5]. On or about that date, Ellman, as CEO
       28       of Certis, directed Birkhead to remove all references to "AngioMouse" and
                                                                  7
{K&Ko2149931J                                                                    Case No. 18-cv-1543-CAB-MDD
    Case 3:18-cv-01543-CAB-MDD Document 34-1 Filed 10/21/19 PageID.554 Page 8 of 19




          1     "HDRA" from the Certis website and promotional materials. [Exhibit 2 to Kirby
         2      Deel. at 38:24-39:6; Ellman Deel.,   ,r 6]. Those two Trademarks and names were
         3      removed because Certis did not have the capability to perform the AngioMouse or
         4      HDRA procedures, and Certis had never received any inquiries about those
         5      procedures while the names were on Certis's (then PDOX's) website. [Ellman
         6      Deel., ,r 3]. Additionally, AngioMouse and HDRA were confusing acronyms that
         7      referred to lab-based products, while Certis wanted to build a product for
         8      consumers. [Exhibit 2 to Kirby Deel. at 37:9-38:23]. Birkhead, Ellman, and Certis
         9      reasonably believed that the trademarked terms had been removed from the website.
       10       [Declaration of Evan Birkhead ("Birkhead Deel.") at ,r 4; Ellman Deel., ,r 9].
       11             When Certis received AntiCancer's FAC, Ellman directed Birkhead to
       12       investigate whether certisoncology.com still contained the two Trademarks
        13      regarding AngioMouse and HDRA. [Ellman Deel., ,r 10]. Birkhead discovered that
        14      while using WordPress to update the website, he had inadvertently left "ghost
        15      pages," one of which still contained "HDRA" and another of which still contained
        16      "AngioMouse." [Birkhead Deel., ,r 6]. "Ghost pages" are webpages that cannot be
        17      navigated to using the internal navigation of a website, but may still be accessed
        18      through a search engine. [Birkhead Deel., ,r 7].
        19            What this means is that a user accessing certisoncology.com would not be
       20       able to find "HDRA" or "AngioMouse" by clicking links on the website. [Birkhead
       21       Deel., ,r 7]. However, if a user were to google "Certis HDRA" or a similar search
       22       featuring the trademarked term, google would find the "ghost page," and the user
       23       would see a page on certisoncology.com which had previously used the trademarked
       24       term for which the user had searched. Only by specifically searching for "Certis"
       25       and "HDRA" or "AngioMouse" would a user have been able to find the "ghost
       26       pages." [Birkhead Deel., ,r 8]. When Birkhead realized the existence of the ghost
       27       pages, he immediately deleted them. [Birkhead Deel., ,r 9]. A week after receiving
       28       the FAC, Ellman personally checked certisoncology.com and performed google
                                                            8
(K&Ko2149937J                                                                Case No, 18-cv-1543-CAB-MDD
     Case 3:18-cv-01543-CAB-MDD Document 34-1 Filed 10/21/19 PageID.555 Page 9 of 19




           1      searches for "Certis HDRA" and "Certis AngioMouse," and found that the website
           2      no longer had any mention of "HDRA" or "AngioMouse." [Ellman Deel., ,r 13].
           3            In addition to filing its FAC, AntiCancer sent Certis a letter dated May 22,
           4      2019 months later, which asserts that on or before March 4, 2018, AntiCancer
           5      revoked any and all implied licenses to any of AntiCancer's intellectual property,
           6      including trademarks, and purports to reassert that revocation. [Exhibit 4 to Kirby
           7      Deel.]. The allegation of a previous revocation by Anti Cancer is false. As Dr.
           8      Hoffman has testified in his deposition, there was no written termination of any
           9      agreement between Anticancer and Certis on or before March 4, 2018. [Exhibit 3 to
         10       Kirby Deel. at 95:10-14].
         11             When pressed in his deposition to explain what was referenced by the letter as
         12       occurring on March 4, 2018, Dr. Hoffman could only identify that it was the date
         13       that Certis removed its own property from the separate space Certis had subleased
         14       from AntiCancer in AntiCancer's laboratory, an event falsely claimed by Dr.
         15       Hoffman as a "theft." [Id. at 94:24-95:3, 95:19-21]. Dr. Hoffman stated that he
         16       believed that his "understanding was that that theft left [Certis] with no rights." [Id.
         17       at 95:1-3]. This event had·nothing to do with the Trademarks and not constitute a
         18       such revocation regarding AngioMouse or HDRA. Certis received no notice of
         19       revocation, written or otherwise, until the FAC. AntiCancer has identified no event,
        20        other than its F AC and the May 22, 2019 letter, that could have constituted a
         21       purported revocation of Certis' s implied license to use the Trademarks
         22       "AngioMouse" and "HDRA."
         23                                   III.   LEGAL STANDARD
         24             "A party may move for summary judgment, identifying each claim or
         25       defense-or the part of each claim or defense-on which summary judgment is
         26       sought. The court shall grant summary judgment if the movant shows that there is
         27       no genuine dispute as to any material fact and the movant is entitled to judgment as
         28       a matter of law." Fed. R. Civ. P. 56(a). "Where the record taken as a whole could
                                                                9
{K&Ko 214993 1J                                                                  Case No. 18-cv-1543-CAB-MDD
   Case 3:18-cv-01543-CAB-MDD Document 34-1 Filed 10/21/19 PageID.556 Page 10 of 19




          1     not lead a rational trier of fact to find for the nonmoving party, there is no genuine
         2      issue for trial." Ricci v. DeStefano, 557 U.S. 557, 586 (2009) (citation omitted).
         3      Rule 56 "mandates the entry of summary judgment ... against party who fails to
         4      make a showing sufficient to establish the existence of an essential element to that
         5      party's case." Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
         6            AntiCancer sues under 15 U.S.C. § 1114 for alleged trademark infringement
         7      and under § 1125 for alleged unfair competition. Both provisions require a showing
         8      that the plaintiff has a protectable mark, and that the defendant used that mark in a
         9      manner that caused a likelihood of consumer confusion. While § 1114 protects only
       10       registered marks,§ 1125 protects unregistered marks andtrade dress as well as
       11       registered marks. Brookfield Commc 'ns, Inc. v. W. Coast Entm 't Corp., 174 F.3d
       12       1036, 1046 n. 8 (9th Cir. 1999). Here, both marks are protected so the analysis is
       13       identical. See id. "Infringement" will refer to both claims under§ 1114 and§ 1125.
       14                                        IV.   ARGUMENT
        15      A.    Certis Had an Implied License to Use AntiCancer's Trademarks
        16            In order to show trademark infringement, a plaintiff must show that a
        17      defendant used a mark in commerce in a manner that "is likely to cause confusion,
        18      or to cause mistake, or to deceive." 15 U.S.C. §§ 1114(1)(a), 1125(a)(l)(A). There
        19      is no trademark infringement where a defendant has an implied license to use a
       20       trademark. Dep 't ofParks and Recreation for State of Cal. v. Bazaar Del Mundo
       21       Inc., 448 F.3d 1118, 1129 (9th Cir. 2006). "Licenses are contracts governed by
       22       ordinary principles of state law." Id. at 1130. Under California law, "[a]n implied
       23       contract is one, the existence and terms of which are manifested by conduct." Cal.
       24       Civil Code§ 1621.
       25             In De Forest Radio Telephone Co. v. United States, 273 U.S. 236, 239 (1927).
       26       the plaintiff sued the United States government for patent infringement, alleging the
       27       United States had exceeded the scope of the pleaded license by licensing third
       28       parties to build technology on which plaintiffs patents read. Plaintiff further
                                                               10
(K&Ko2149937l                                                                  Case No. 18-cv-1543-CAB-MDD
    Case 3:18-cv-01543-CAB-MDD Document 34-1 Filed 10/21/19 PageID.557 Page 11 of 19




             1      alleged that, when the United States informed plaintiff of its intent to grant these
            2       third-party licenses, plaintiff informed the United States that "it would not do
            3       anything to interfere with the immediate manufacture" of the technology, but was
            4       "waiv[ing] none of its claims." Thereafter, plaintiff assisted the United States in
            5       expediting the manufacture of the technology and gave the United States access to
            6       information needed to complete the same. Id. at 241.
            7             In agreeing that the lower courts had properly dismissed plaintiffs complaint
            8       for infringement, the Supreme Court recognized that plaintiffs conduct was "clearly
            9       a consent to [the] manufacture and use" of plaintiffs technology, such that plaintiff
          10        had impliedly granted a license to the United States, despite plaintiffs purported
          11        reservation of rights. Id. Once that license was granted, "the relation between the
          12        parties ... [was] contractual and not based on an unlawful invasion of the rights of
          13        the owner" of the patent, and the license was "a complete defense against a suit for
          14        infringement." Id. at241-42.
          15              Similarly, in Pogrebnoy v. Russian Newspaper Distribution, Inc., 209 F.
          16        Supp. 1061, 1066 (C.D. Cal. 2017), the parties formed an oral contract in which (1)
          17        defendant agreed to publish a Russian language newspaper in Los Angeles bearing
          18        plaintiffs mark, (2) plaintiff agreed to supply defendant with the files used for
          19        plaintiffs New York version of the same paper to facilitate the defendant's
          20        publication, and (3) the parties agreed to split the profits from defendant's
          21        distribution of the Los Angeles paper. 289 F. Supp. 3d at 1061, 1066.
          22              Despite the fact that the parties did not "discuss [] a license for any
          23        intellectual property rights," the court nonetheless found that plaintiff had granted
          24        defendant "an implied license to use the trademark [] at issue in this litigation." Id.
          25        at 1068. "The course of conduct between the parties, including [plaintiffs] sending
          26        of ... files, which included the trademarks, and [defendant's] incorporation of those
          27        materials into the versions of the newspapers they published, [was] sufficient ... to
          28        establish the existence of an implied license" allowing defendant to use the at-issue
                                                                    11
{K&Ko 2 149 93 1J                                                                  Case No. 18-cv-1543-CAB-MDD
   Case 3:18-cv-01543-CAB-MDD Document 34-1 Filed 10/21/19 PageID.558 Page 12 of 19




          1     mark. Id.
         2             As both De Forest and Pogrebnoy make clear, a plaintiff cannot actively
         3      participate in the commercialization of its intellectual property, allow a party to
         4      believe its use of the intellectual property is authorized, and then sue for
         5      infringement, claiming misuse of the same intellectual property. AntiCancer CEO
         6      Robert Hoffman thoroughly reviewed and extensively edited both Certis's
         7      promotional materials and the Certis website, in which he personally approved the
         8      use of the phrases "HDRA" and "AngioMouse". [Exhibit 3 to Kirby Deel. at 88:15-
         9      18]. Indeed, Dr. Hoffman has admitted that Certis had permission to use the two
        10      Trademarks. [Id. at 88:15-18]. Although there was no express agreement dictating
        11      the terms of the license, Certis's use of the Trademarks was obviously done with
      · 12      AntiCancer's permission, which is consisted with the Court's prior ruling that Certis
        13      had a license to use PDOX.
        14      B.     Certis's License to Use AntiCancer's Trademarks Was Not Revoked Until
                       AntiCancer Filed its First Amended Complaint
        15
                       Certis's implied license was never revoked, notwithstanding AntiCancer's
        16
                claims to the contrary. "Trademark license contract disputes are governed by the
        17
                general rules of contract interpretation. A license containing no time frame is
        18
                generally terminable at will." Trace Minerals Research, L. C. v. Mineral Resources
        19
                Intern., Inc., 505 F. Supp. 2d 1233, 1241 (D. Utah 2007). Such a termination
       20
                requires reasonable notice. See Consolidated Theatres, Inc. v. Theatrical Stage
       21
                Emp. Union, Local 16, 69 Cal. 2d 713, 727-28 (1968).
       22
                       In a letter dated May 22, 2019, AntiCancer argued that any implied license for
       23
                any of AntiCancer's intellectual property was revoked on or before March 4, 2018.
       24
                [Exhibit 4 to Kirby Deel.]. In addition, the letter specifically states AntiCancer's
       25
                position that it revoked permission for Certis to use the PDOX trademark, a position
       26
                that was directly contradicted by this Court's prior rulings regarding "PDOX."
       27
                [D kt. # 3 1, 15].
       28
                                                                 12
{K&K02!49937)
                                                                               Case No. 18-cv-1543-CAB-MDD
     Case 3:18-cv-01543-CAB-MDD Document 34-1 Filed 10/21/19 PageID.559 Page 13 of 19




            1             AntiCancer is as wrong about "AngioMouse" and "HORA" as it was about
           2      "PDOX." The first notice that Certis had that Anti Cancer no longer wished to
           3      permit Certis to use the Trademarks was the filing of its F AC. Anti Cancer cannot
           4      point to any earlier event that constitutes a revocation of Certis' s implied license.
           5      Immediately after receiving the F AC, Peter Ellman, the CEO of Certis, discovered
           6      that Birkhead, the independent contractor responsible for its website, had
           7      inadvertently left "ghost pages" containing the trademarks on its website. [Ellman
           8      Deel.   ,r,r 10-11; Birkhead Deel. ,r,r 5-6].   Certis immediately removed the "ghost
           9      pages" from its website and Ellman personally confirmed that they were gone one
          10      week after Certis's receipt of the PAC. [Ellman Deel., ,r 13]. Because there is no
          11      evidence that AntiCancer previously terminated Certis's implied license, Certis is
          12      entitled to summary judgment on the issue of infringement. See Celotex, 4 77 U.S.
          13      317, 321-22 (A movant is entitled to summary judgment against a party who fails to
          14      introduce evidence "sufficient to establish the existence of an element essential to
          15      that party's case, and on which that party will bear the burden of proof at trial.").
          16      C.      AntiCancer Failed to Maintain Control Over its Trademarks, and is
                          Therefore Estopped from Asserting Infringement
          17
                          AntiCancer is estopped under the naked licensing doctrine from suing Certis
          18
                  for infringement. "[T]rademark owners have a duty to control the quality of their
          19
                  trademarks." FreecycleSunnyvale v. Freecycle Network, 626 F.3d 509, 515 (9th Cir.
         20
                  2010). "'Naked licensing' occurs when the licensor fails to exercise adequate
         21
                  quality control over the licensee." Id. Under the doctrine, a trademark owner's
         22
                  "' [f] ailure to exercise such control and supervision ... may estop the trademark
         23
                  owner from challenging the use of the mark and business which the licensee has
         24
                  developed during the period of such unsupervised use."' Miller v. Glenn Miller
         25
                  Prods., 318 F. Supp. 2d 923, 945 & n.12 (C.D. Cal. 2004) ("the defense of estoppel
         26
                  is an off-shoot of the defense of abandonment or naked licensing") (quoting Sheila's
          27
                  Shine Prods., Inc. v. Sheila Shine, Inc., 486 F.2d 114, 123-24 (5th Cir. 1973).
          28
                                                                      13
. {K&K02149937}
                                                                                   Case No. 18-cv-1543-CAB-MDD
   Case 3:18-cv-01543-CAB-MDD Document 34-1 Filed 10/21/19 PageID.560 Page 14 of 19




          1           Where a plaintiff has knowledge of the use of its trademark by another but
         2      fails to object to that licensee's business activities, plaintiff fails to comply with its
         3      duty to "affirmatively supervise or control ... [its] trademark rights," and is
         4      estopped from enforcing those trademark rights. See Miller, 318 F. Supp. 2d at 945-
          5     46 (defendant was estopped under the naked licensing doctrine where plaintiff
         6      "never objected to any of [defendant's] business activities ... or in any way
         7      communicated with [defendant] regarding any qualitative aspect of [defendant's]
          8     operations"); Freecycle, supra, 626 F.3d at 516-19 (affirming summary judgment
         9      for defendant that plaintiff had engaged in naked licensing where there was no
        10      express license agreement and plaintiff failed to exercise control of the quality of
        11      services defendant provided).
        12            Anti Cancer has admitted that it approved Certis's use of the two Trademarks.
        13      [Exhibit 3 to Kirby Deel. at 88: 15-18]. Moreover, the Services Agreement is
        14      devoid of any attempt or intent by AntiCancer to control Certis's use of the
        15      Trademarks, and the FAC does not suggest otherwise. [See generally FAC, Dkt. #
        16      16; Services Agreement, Dkt. # 10-3 at 25-33]. Accordingly, Plaintiff cannot now
        17      belatedly assert it has satisfied its "duty to control the quality" of Certis' use of the
        18      Trademarks, and is thus estopped under the naked license doctrine from asserting a
        19      claim for infringement against Certis.
       20       D.     Even if Certis ImproUerly Used AntiCancer's Trademarks, AntiCancer's
                       Claims Fail Because t Cannot Show Any Actual Damages
       21
                      Even if a reasonable juror could find that Certis might have inadvertently
       22
                infringed AntiCancer's trademark, AntiCancer cannot show that it is entitled to any
       23
                compensation as a result. · When a trademark violation has been established, a
       24
                plaintiff is generally entitled "to recover (1) defendant's profits, (2) any damages
       25
                sustained by the plaintiff, and (3) the costs of the action," subject to the principles of
       26
                equity. 15 U.S.C. § 1117(a). In a trademark case, a plaintiff must establish
       27
                damages with reasonable certainty. Lindy Pen Co. v. BIC Pen Corp., 982 F. 2d
       28
                                                                  14
{K&K02149937}
                                                                                 Case No. 18-cv-1543-CAB-MDD
    Case 3:18-cv-01543-CAB-MDD Document 34-1 Filed 10/21/19 PageID.561 Page 15 of 19




           1      1400 (9th Cir. 1993) (superseded by statute on other grounds SunEarth, Inc. v. Sun
           2      Earth Solar Power Co., Ltd. 839 F.3d 1179, 1180 (9th Cir. 2016) (per curiam)).
           3            1.     Defendant Has No Revenue or Profits
           4            AntiCancer cannot recover profits from Certis because any alleged infringing
           5      use of the Trademarks, if it occurred, was not willful, and in any case Certis earned
           6      no profits from it. Indeed, Certis earned no revenue at all from either trademark. In
           7      order to recover a defendant's profits, the Ninth Circuit requires a showing of willful
           8      trademark infringement. Stone Creek, Inc. v. Omnia Italian Design, Inc., 875 F.3d
           9      426, 439-43 (9th Cir. 2017). "Willful infringement carries a connotation of
         10       deliberate intent to deceive. Generally, deliberate, false, misleading, or fraudulent
         11       conduct meets this standard. Willfulness requires a connection between a
         12       defendant's awareness of its competitors and its actions at those competitors'
         13       expense." Fifty-Six Hope Road Music, Ltd. v. A. V.E.L.A., Inc., 778 F.3d 1059, 1074
         14       (9th Cir. 2015) (Internal quotations and citations omitted). Infringement is not
         15       willful if the infringing party has a reasonable belief that its use is not an infringing
         16       one. Evergreen Safety Council v. RSA Network, Inc., 697 F.3d 1221, 1228 (9th Cir.
         17.      2012). When assessing the amount of profits, the plaintiff bears the burden of
         18       proving the defendant's sales. 15 U.S.C. § 11 l 7(a). The undisputed evidence shows
         19       that Certis had no sales, and no revenue from the two Trademarks.
        20              In Hope Road Music, supra, defendant A.V.E.L.A., Inc. licensed the use of
        21        several images of Bob Marley to defendant corporations Jem and Freeze for the
        22        production oft-shirts and other merchandise featuring the images. 778 F.3d at 1066.
         23       Hope Road successfully sued for trademark infringement for the use of his likeness.
         24       Id. at 1066-,67. The evidence was sufficient to support a finding of willfulness
         25       against Freeze when it knew that A.V.E.L.A. did not have the right to use Bob
         26       Marley's name and likeness, it knew that Hope Road and the Marley Family held
         27       the only rights to Marley's name and likeness, and it knew that Hope Road had
         28       licensed Zion, a competitor of Freeze, to sell Bob Marley merchandise. Id. at 1074.
                                                                  15
(K&Kozi4 993 1J                                                                   Case No. 18-cv-1543-CAB-MDD
    Case 3:18-cv-01543-CAB-MDD Document 34-1 Filed 10/21/19 PageID.562 Page 16 of 19




           1            In contrast, in Evergreen Safety Council, supra, defendant Evergreen Safety
           2      Council had produced a training manual for pilots in consultation with plaintiff RSA
           3      Networks. 697 F.3d at 1224-25. RSA then alleged that Evergreen had infringed its
           4      copyright on a similar training manual. Id. Evergreen was properly granted
           5      summary judgment on the issue of willfulness when it had sent the president of RSA
           6      networks a copy of the manual for review, paid him $300 for his consultations, and
           7      thanked him for his contributions to the foreword of the manual, and RSA had
           8      advertised its involvement in developing a training program with Evergreen and the
           9      state of Washington. Id. at 1128. Those facts supported a finding that Evergreen
         10       had a reasonable belief that its use was not infringing because it had an implied
         11       license. Id. at 1129.
         12             If Certis infringed Anti Cancer's Trademarks, it did not act willfully because
         13       (i) Certis had a reasonable belief that it still had a right to use the Trademarks, even
         14       though it was not intentionally doing so, and (ii) Certis had a reasonable, if
         15       temporarily incorrect, belief that the Trademarks did not appear on its website. See
         16       Id. at 1228 (infringement is not willful if a party has a reasonable belief that its use
         17       is not infringing). Certis used the Trademarks based on the personal approval of the
         18       CEO of Anticancer, on which Certis reasonably relied in its belief that it had
         19       permission to use the Trademarks. [Exhibit 3 to Kirby Deel. at 88: 15-19].
        20              Certis had no notice and was unaware of any revocation of its right to use the
        21        Trademarks before AntiCancer filed its FAC. [Ellman Deel.~ 14]. Additionally,
        22        Certis removed all references to the Trademarks from its website on or about March
        23        27, 2018, except for lingering references on "ghost pages" that were inaccessible via
         24       site navigation. [Ellman Deel.,   ~~   6, 9-11]. Certis was reasonably unaware that its
         25       website still had nearly unreachable pages that contained the Trademarks.
         26             In addition, Certis had no intention to capitalize on a trademark at a
         27       competitor's expense. See Hope Road Music, 778 F.3d at 1074 ("Willfulness
         28       requires a connection between a defendant's awareness of its competitors and its
                                                                16
(1<&1<02149937}                                                                   Case No. 18-cv-1543-CAB-MDD
    Case 3:18-cv-01543-CAB-MDD Document 34-1 Filed 10/21/19 PageID.563 Page 17 of 19




           1      actions at those competitors' expense."). To the contrary, Certis lacked the
           2      capa~ility to even perform AngioMouse or HDRA procedures, and could have only
           3      offered those procedures by asking AntiCancer to perform them. [Ellman Deel.,~
           4      6]. If there had been any revenue from Certis' s use of the Trademarks, it would have
           5      been to AntiCancer's benefit. But there was no such revenue at all.
           6            Not only was Certis's alleged infringement of the Trademarks not willful, it
           7      also generated no revenue or profits for Certis. As noted, Certis is a pre-revenue
           8      startup company and in 2018 had revenue of only $15,000 (compared with operating
           9      expenses of over $1 million). [Ellman Deel.,~ 8]. That minuscule revenue is
         10       completely unrelated to the use of the HDRA and AngioMouse trademarks.
         11       [Ellman Deel.,~ 8]. As previously stated, Certis lacked the capability to perform
         12       HDRA or AngioMouse procedures, and could only have offered those procedures
         13       through AntiCancer. Dr. Hoffman acknowledged in his deposition that he was
         14       unaware of any instance where Certis used the AngioMouse or HDRA processes,
         15       nor was he aware of Certis even having the capability to do so. [Exhibit 3 to Kirby
         16       Deel. at 74:22-75:1, 77:13-24]. AntiCancer can prove neither of the essential
         17       elements of its claim for sales, profits or actual damages.
         18             2.     Plaintiff Suffered No Actual Damages
         19             To recover actual damages for trademark infringement, "[a] plaintiff must
        20        prove both the fact and the amount of damage." Lindy Pen Co., supra, 982 F. 2d at
        21        1407. To date, AntiCancer has provided no evidence showing that they were
        22        actually damaged in any manner by Certis's use of its Trademarks. There is no
        23        evidence in the record of any actual consumer confusion, loss of sales, or any other
        24        kind of actual damages from Certis' s alleged infringement. In the absence of any
         25       evidence to make that finding, no reasonable juror could find that AntiCancer was
         26       damaged at all. See Celotex, 477 U.S. 317, 321-22 (A movant is entitled to
         27       summary judgment against a·party who fails to introduce evidence "sufficient to
         28       establish the existence <?fan element essential to that party's case, and on which that
                                                                  17
(K&Koz, 49937 )                                                                 Case No. 18-cv-1543-CAB-MDD
   Case 3:18-cv-01543-CAB-MDD Document 34-1 Filed 10/21/19 PageID.564 Page 18 of 19




          1     party will bear the burden of proof at trial.").
         2      E.    Injunctive Relief is Inappropriate Because Certis Has Always Acted in
                      Good Faith and Has Discontinued Use of AntiCancer's Trademarks
         3
                      Anticancer's requests for preliminary and permanent injunctions in the PAC
         4
                are meritless and granting them would be unfair to Certis. In order to be granted a
         5
                preliminary injunction which Anti Cancer has not requested, a plaintiff must show
         6
                ( 1) a likelihood of success on the merits, (2) a likelihood of irreparable harm in the
         7
                absence of preliminary relief, (3) that the balance of equities favor an injunction,
         8
                and (4) that an injunction is in the public interest. Winter v. Natural Resources
         9
                Defense Council, 555 U.S. 7, 20 (2008). The analysis for a permanent injunction is
        10
                essentially the same, except that the plaintiff must show actual success on the merits
       11
                rather than a likelihood of success. Id. at 32. The issuing of an injunction "is a
        12
                matter of equitable discretion." Id. Recognizing there is no evidence of the need or
        13
                basis for any form of a preliminary injunction, Anti Cancer has sought no injunctive
        14
                relief in the 15 plus months this case has been on file.
        15
                      An injunction may be unnecessary and improper where infringement has
        16
                ceased. See Toyota Motor Sales, U.S.A., Inc. v. Tabari, 610 F.3d 1171, 1182
        17
                (9th Cir. 2010); VolkswagenwerkAktiengesellschaftv. Church, 411 F.2d 350,352
        18
                (9th Cir. 1969). In addition, "a preliminary injunction in a trademark infringement
        19
                case must establish a likelihood of irreparable harm that is grounded in evidence, not
       20
                in conclusory or speculative allegations of harm." Pam Wonderful LLC v. Hubbard,
       21
                775 F.3d 1118, 1133 (9th Cir. 2014) (summarizing Herb Reed Enterprises, LLC v.
       22
                Florida Entm 't Mgmt., Inc., 736 F.3d 1239, 1249, 1250-51 (9th Cir. 2013)).
       23
                       Here, AntiCancer cannot succeed on the merits. For the reasons outlined in
       24
                section IV. A. of this motion, a jury would have to find that Certis never infringed
       25
                AntiCancer's Trademarks because it had an implied license to do so, and ceased use
       26
                of that mark before its license was terminated. In addition, Anti Cancer's allegations
       27
                of irreparable harm have not been substantiated by any evidence, nor has
       28
                                                                   18
{K&K02149937}                                                                  Case No. 18-cv-1543-CAB-MDD
   Case 3:18-cv-01543-CAB-MDD Document 34-1 Filed 10/21/19 PageID.565 Page 19 of 19




          1     AntiCancer specified what exactly the future harm might be. Its allegation of
          2     irreparable harm is therefore conclusory and speculative, making it insufficiently
          3     concrete to ever support the issuance of any form of injunction.
          4            The balance of equities disfavor an injunction: although Certis has no intent
          5     of using AntiCancer's Trademarks and would not be harmed by a requirement not to
          6     use them, an injunction could needlessly harm Certis' s reputation and business
          7     plans. Certis is a small startup company, and an injunction against it could cause
          8     unwarranted damage to Certis. In contrast, AntiCancer has suffered no actual harm
          9     and will not suffer any future harm because Certis has no intention of ever using
        10      AntiCancer's marks in the future. Finally, the public interest does not favor an
        11      injunction because it would accomplish nothing and would therefore be a waste of
        12      judicial resources. In light of Certis' s good faith and well documented cessation of
        13      use of Anti Cancer's marks, the issuance of an injunction against Certis would, as a
        14      matter oflaw, be inequitable and inappropriate.
        15                                     V.     CONCLUSION
        16             For the foregoing reasons, Defendant Certis respectfully asks the Court to
        17      issue an order granting summary judgment in favor of Defendant on Plaintiffs first
        18      and second claims for relief of the First Amended Complaint, which will terminate
        19      this entire action.
       20       Dated: October 21, 2019                    KIRBY & KIRBY LLP
       21
       22
       23
       24
       25
       26
       27
       28
                                                               19
(K&K02149937)
                                                                             Case No. 18-cv-1543-CAB-MDD
